*187Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor J. Buencamino, a federal pretrial detainee, has filed an original 28 U.S.C. § 2241 (2012) petition seeking relief from what he deems to be an unlawful detention. The district court for the Eastern District of North Carolina has denied an identical petition, and Buencamino has not demonstrated that he is entitled to relief from this court. See Fed. R.App., P. 22(a). Accordingly, although we grant leave to proceed in forma pauperis, we dismiss Buencamino’s petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.